Title: To James Madison from James Maury, 5 May 1802
From: Maury, James
To: Madison, James


					
						(duplicate)
						Sir,
						Liverpool 5th. May 1802
					
					I had the Honor of writing to you on the 10th. Ulto. In this I enclose the prices of the 

articles of the Produce of our Country. The immensely unprecedented Imports of Cotton, and 

particularly from Georgia, Carolina & the Mississippi, have already reduced the prices of the 

less valuable sorts rather below a peace medium. Grain & flour seem daily on the decline. I have the 

Honor to be with perfect Respect Sir Your most obedient Servant
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
